JOSEPH S. WHITE, Circuit Judge.
This cause was heard at 11 o’clock in the forenoon on Wednesday, November 27, 1957, pursuant to the writ of habeas corpus duly served upon the defendant, at which time there were present the plaintiff and his counsel, and the defendant and her counsel. The matter was duly argued.
It is the view of the court that the defendant has shown no legal reason why the court must not recognize and enforce the order of the court of common pleas, Gallia County, Ohio.
Thereupon, it is ordered and adjudged that the sole care, custody and control of the children of the parties, Michael V. N. Axtell and William Ray Axtell, is hereby awarded to the plaintiff, Eugene N. Axtell, father of said children, and the defendant is ordered to deliver custody of said children to the plaintiff forthwith.
It is further ordered and adjudged that upon defendant taking an appeal as required by law, on or before 5 o’clock in the afternoon of Friday, November 29, 1957, and likewise filing within said time supersedeas bond in the principal sum of $1,000, with surety or sureties to be approved by the clerk of the court, and conditioned as required by law, this order shall stand superseded and stayed pending the appeal.
Said bond shall contain a further condition that, pending the appeal, defendant will not remove said children from Palm Beach County, Florida, without written order of this court. Pending said appeal, the plaintiff shall have the right to visit with the said children at all reasonable times and places. Upon failure of defendant to supersede this order, defendant shall immediately deliver custody of said children to the plaintiff.